Title: To Thomas Jefferson from Andrew Ellicott, 18 August 1801
From: Ellicott, Andrew
To: Jefferson, Thomas


Dear Sir
Philadelphia August 18th. 1801
Immediately upon my return from the City of Washington I began the reduction of my Charts to a scale of 8 inches to a mile, which I find will be as small as they can be reduced, and at the same time retain all the waters, and the bends, or crooks of the rivers.—The Mississippi river, and the line will now make one map of about 6 feet, by 5., to which will be added a Chart of the coast of the gulf of Mexico, from the mouth of the Mississippi, to Fort St. Marks.—I have not yet spent less than 10 hours a day on this work, and have some hopes of rendering it sufficiently interesting to obtain a recompence from one, or other, of our Secretaries.—It will be accompanied with a discription of the navigable waters rising in the United States, and falling into the gulf of Mexico.—The whole will be completed about the beginning of October next if I should be so fortunate as to retain my health.—I can already see that west Florida, or that part of it which falls to his Catholic Majesty, will be a small narrow strip, and not worth holding upon any other principle than to cramp our trade on those rivers, which pass thro it into the gulf of Mexico, and consequently impede the settlement of our southern country, and this can only be prevented by our possessing the strip of country above mentioned.—
In speaking of west Florida, I would not be understood to comprehend the City of New Orleans, nor any of that tract which lies between the Mississippi, the bayou Manchac, and the lakes Merapaus and Pontchatrain, which has if my information be correct, been generally considered a part of Louisiana and held by France as such till exchanged with Spain after the peace of 1763—: Exclusive of that tract on which New Orleans stands, and which is an island at the time of every annual inundation his Catholic Majesty has no subjects east of the Mississippi, except those on the bank of that river, and in the towns of Mobile, and Pensacola:—with those exceptions the whole country does not afford ten Planters or Farmers; and yet for its protection the King of Spain is at the expence of paying, and supporting one regiment of infantry, four companies of artillery, and one company of dragoons!
His Catholic Majesty’s holding east Florida is but of little consequence to our country at present, as none of its navigable waters rise within our limits:—And it is clearly my opinion, that it is our interest for New Orleans to remain with its present master for some years to come.—I shall be more full on those points when I have the pleasure of shewing you the Chart.
Mr. Peale writes that he has obtained almost the whole of the skeleton of the Mamoth,—I suspect it will be found to be a variety of the Elephant tribe,—a similarity is observed in many of their parts, particularly in their feet; but at the same time, some striking differences may be seen,—such as in their grinders,—and the tusks of the non-discript are much more curved than in the Elephant,—another essential difference is in the ribs, which in the non-discript stand like sickles, with their broad surfaces in a contrary direction to that of all other known animals, except in a variety of the Sloth.—
I have the honour to be with great esteem your friend and Hbl. Servt.
Andw; Ellicott.
